Citation Nr: 0704878	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-10 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  there must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a SOC that explains the basis for the 
decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.203.  See also 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 19.4, 20.101 (the Board has jurisdiction to resolve 
questions as to its own jurisdiction).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated).  

On August 25, 2005, the RO sent the veteran a SOC for the 
issues of service connection for anxiety disorder and memory 
deficits, and whether new and material evidence was submitted 
to reopen claims for service connection for hypertension and 
a brain disorder.  On August 25, 2005, the RO also sent the 
veteran a supplemental statement of the case (SSOC) for the 
issue of service connection for headaches.  

The veteran submitted a letter on November 7, 2005, referring 
to the "VA letter of Aug. 25, 2005," and attached a copy of 
the first page of the SSOC notice letter and the Appeal 
Status Election form that accompanied the SSOC.  The Board 
finds that this was not a substantive appeal for the four 
issues discussed in the August 2005 SOC.  Therefore, those 
issues are not before the Board.  Written argument from the 
veteran's representative in November 2005, which cites only 
one issue, supports this finding.


FINDING OF FACT

The veteran's headaches were not caused by his active 
military service from April 1971 to June 1982.

CONCLUSION OF LAW

Service connection for headaches is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran's VA medical records show that 
he receives treatment for headaches.  Therefore, he has a 
current disability for VA purposes.  

The veteran's service medical records (SMRs) do not show any 
diagnosis of or treatment for headaches during service.  In 
June 1978, the veteran was hit in the right eye with a stick 
and was hospitalized for four days.  The veteran's SMRs show 
that there was no nerve or artery involvement and the veteran 
did not have headaches in service following the right eye 
trauma.  Such facts provide highly probative evidence against 
this claim.     

The veteran's post-service treatment records provides no link 
between the veteran's current headaches and his period of 
active service many years ago.  Additionally, the first 
instance of headaches in the veteran's treatment records is 
in January 2004, where the veteran reported a 2 year history 
of confusion, difficulty with arithmetic, memory loss, left 
temporoocciptual headaches, and dizziness.  The veteran had 
left the military in 1982.  There is no indication in the 
post-service record of a link between the injury in service 
and the current disorder that began many years after the 
injury in question, providing evidence against this claim. 
 
The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000). 

As there is no evidence linking the veteran's headaches to 
his period of active service, the Board finds that the 
preponderance of the evidence is against service connection 
for headaches.  38 U.S.C.A. § 5107(b).   The appeal is 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The April 2004 VCAA 
letter does specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection is being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claims, the Board finds no basis 
for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

The first element is met, but the remaining elements are not, 
because no presumptive period applies to the veteran, and 
there is no indication whatsoever that the veteran's 
headaches are associated with his period of military service 
or another service-connected disability.  

ORDER

Service connection for headaches is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


